Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 24 December 1808
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister
Atkinson Dec. 24th. 1808

I had anticipated a visit from Mrs Adams, & both her Children, for a few days at least, when she came to Haverhill, & we regretted very much that it was not in our power to send for them, or to visit her while there—Abby, & I, both went down a monday, and had the mortification to find she went to Boston the Saturday before—Mr Peabody was absent the whole of your Thansgiving week, & I could not go from home. The Trustees of Atkinson Academy requested Mr. Peabody, to go to Concord, & proffer a Pettition in new Hampshire Court, soliciting Lands, to be appropriated as a Fund for this Seminary—I think it is doubtful, whether he succeeds with such an antifederal Court, who have implicitly adopted the Œconomical, pusulanimous System of their Master; though it has many claims upon Equity, Generosity, & justice; yet where wisdom, & Candour does not preside, & party spirit rages, Institutions of Learning can have but little prospect of relief, or liberal Benefactions
I could not but regret that my Time in Boston was so limited, that I could not call at your Sons House, & upon many other Friends, whom I wished to see—It really grieved me that I could not see our dear little George, I was in hopes his Parents would have told him to come, & seen me, though I could not visit them—
Yes, my dear Sister, I do indeed rejoice with you, that you have a Son, of whom you have reason to be gratefully proud—His high sense of moral Obligations, his Virtue, his Talents, all give him a superior rank, in the estimation of the candid, the wise, & the good—& the parental breast cannot but glow with peculiar pleasure, when is rehearsed, the “wisdom, the virtue, & prosperity, of a beloved Child”—That I can claim some share of this pure, & perfect Bliss, I count among my greatest Blessings—
“O! speak the Joy, Ye whom the sudden tear suprizes Oft”—
I presume the time will come, when truth shall prevail—& things shall not be viewed through the false medium, which now obscures their sight—And though the tongue of slander, may reproach Mr J. Q. Adams, supposing him to have been actuated by sinister motives, yet those who know him best, cannot believe, but, that his conduct was the result of his best informed Judgment, & a high sense of the duties he owed his Country, though we may regret, that it is “human to Err,” & that the best, are not exempt—
When Virtue, & political Knowledge are Talents so much wanted to prop the falling States, we lament that his, should retire from publick life, & move in a lesser Sphere. If wisdom, and Virtue, are the stability of a Nation, into what a Situation are we now plunged, for how little do we see  in the present Administration—Heaven grant, the next Congress, may exhibit more wisdom—
It was so lately that we visited your Neighbour Mrs Price, in Quincy, & saw her happy in her Children, smiling in health, & surrounded with the elegancies & comforts of Life, that to hear of her sudden departure, was to me very surprizing. Yet what avails riches, honours, or any sublinary Enjoyment at the hour of Death—they must be less than nothing, at that all-important period—Happy, if we have learned, e’en now, “to relish, what alone subsists hereafter—”
I know Mrs Nancy Adams will rejoice to hear that Haverhill has at last united in the Settlement of Mr Joshua Dodge—a worthy Man, & I hope, will prove a lasting Blessing—Mr. Harrod, I suppose has informed his Daughter, of the particulars relative to the Ordination—Entertanments &ccc—
Abby’s regrets many indeed, I dare say were, that she had left her worthy, kind friends at Quincy, & could no longer enjoy the Instructive circle, she always found in her Venerable Uncles hospitable mansions—“What dear Mamma, said she, did you write to my Aunts? now—what will they think—I am sure it was nothing—the cloudy weather”—Peace Child—what need you be concerned—I only related a simple circumstance, & I trust such, will never dishonour you—
I am rejoiced to find our dear Sister Cranch is better, & that she has been able to use her Eyes for the benefit of her absent Friends—I was delighted to receive a letter from her.
I am pleased to hear that Mrs. Charles Adams has recovered her health—Please to present my kind regards to her, & her Daughters. I hope they will rapidly improve under her correct, & maternal Guidance
With sincerest wishes for your health, & the happiness of all your family, I am ever, your affectionate Sister

Elizabeth PeabodyPS Mr Peabody, and Abby desire their best regards may be accepted by the President.